UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of June, 2009 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) Televisa Interactive Media and hi5 enter into a commercial and video distribution agreementreaching 33 million Spanish speakers across Hispanic Latin America Mexico City, June 3, 2009 – Televisa Interactive Media (“Televisa”), the online division of Grupo Televisa, S.A.B. (NYSE: TV; BMV: TLEVISA CPO), the leading Spanish-speaking media company in the World, and hi5, the leading social entertainment website across Spanish-speaking Latin America and the 12th largest website in the world by page views, today announced a unique commercial arrangement to maximize their online audiences in the region. As part of the deal, Televisa will be the exclusive representative of hi5’s online advertising inventory in Hispanic Latin America and jointly the parties will launch a co-branded premium video channel for users of hi5, the popular social entertainment website in Latin America, serving a library of full and short length videos provided by Televisa, most of which are available through Esmas.com and through Televisa’s vertical video site Tvolucion.com.
